DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 02/24/2022. Claims 1, 7 and 10 are currently amended, Claims 2, 8, 9, 11 and 15 are previously cancelled. Claims 1, 3-7, 10, 12-14 are pending for examination.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2022 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 02/24/2022 with respect to claims 1, 7 and 10 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Objections
4.	Claim 1, 7 and 10 is objected to because of the following informalities: Claim limitations w.r.to “key code” functionality and “group ID info” of claim 1, 7 and 10 are broader, need to clarify. Appropriate correction is required.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
6.   Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20150092873 A) in view of Yanagi (US 2009/0006656 A1), in view of Ito (US 2017/0231022 A1) {also patented as US 10362613 B2}, further in view of Zerr (US 2012/0322384 A1) {patented as US 8903978 B2}.

Regarding claim 1, Yang teaches an electronic device (terminal device 10-Fig. 1; [0044]) comprising:
	communication circuitry configured to perform communication with a first server (server device 20/23-Fig. 1), a plurality of peripheral devices (home appliances 40, 40a-Fig. 1; [0002]; [0040]), and an access point (AP apparatus 30-Fig. 1) ([0044], terminal device 10 includes various devices {e.g. communication circuitry} capable of transmitting and receiving data to and from other external devices {server, AP and home appliances-see [0040], Fig. 1} using  wired or wireless communication network.)(Hence communication circuitry of terminal 10, communicates with server, home appliances and AP.);
	a memory (terminal device 10 has a memory to store-[0065]) configured to store identification information (number) of the access point ( 30-Fig. 1) ( [0081], identification number of access point device 30 is stored in first terminal device 10.) and account information for the first server (20-Fig. 1)( [0066], first terminal device 10 generates network setting information and Can be saved/stored; Wherein the network setting information includes information on a user account registered in third server device 23{i.e. 20-see [0067]}.)(Hence memory of terminal device 10 stores identification number of AP and account information for the server 20.); and
wherein the processor ( terminal device 10 includes a processor-[0044]) is configured to:
search for each of the plurality of the peripheral devices (40, 40a-Fig. 1; [0040]) via the communication circuitry (terminal device 10 includes communication circuitry-[0044]), 
connect to each of the plurality of found peripheral devices (40, 40a-Fig. 1; [0040])( [0008], terminal device 10 {i.e. processor} is searching for home appliance set in a state capable of communicating {via communication circuitry of 10-see [0044]} with the terminal device; Wherein the home appliance and the terminal device are interconnected-see [0006], Fig. 1.) (Hence processor of terminal device 10 searches home appliances via communication circuitry and connect to the home appliances.), 	transmit the identification information (number) of the access point (30-Fig. 1)( [0081];[0006], terminal device transmits the identification number of the access point device to the home appliance.) and the account information to each of the plurality of the connected peripheral device (40, 40a-Fig. 1; [0040])( [0066], terminal device 10 transmits network setting information { user account registered in third server device 23/20} to the home appliances.) (Hence terminal device 10 transmits the identification number of AP and the account information to the home appliances.), wherein the identification information (number) ( [0006], home appliance receives identification number of AP from terminal device.) and the account information ( [0066], home appliances 40 receives network setting information { user account registered in third server device 23/20}, from terminal device 10.) is used to establish a connection between the first server (20/23-Fig. 1) and each of the plurality of the connected peripheral devices( 40, 40a- Fig. 1; [0040]) connect through the access point (AP 30-Fig. 1) ( [0006], the home appliance is connected to the AP based on the received identification number, from terminal device, and [0066], the home appliances 40 access the third server device 23 through the access point device 30 and perform an authentication procedure using the user account of the network setting information {user account registered in third server device 23/20}; [0040].) (Hence the identification number of AP and the account information for server is used to establish a connection between the server and each of home appliances connect through the AP.), 
	Yang does not teach receive, from the first server, information indicating that the connection between the first server and each of the plurality of the peripheral devices through the access point is broken,
However, in an analogous art, Yanagi teaches receive, from the first server (2-Fig. 1), information indicating that the connection between the first server (2-Fig. 1) and each of the plurality of the peripheral devices (70a, 70b & 72-Fig. 1) ([0025]; [0026]) through the access point is broken (disconnected) ([0052], Step S37-the server 2 disconnects communication between the peripheral device; Then, Step S38-the server 2 transmits an "OK_ DISCONNECTED" message (the message indicating that the disconnection has been succeeded) to the identified terminal.), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yanagi and apply them on the teaching of Yang to provide apparatus (server) effectively reserves the access right from one of the terminals on the network to the peripheral devices that are not connected to the apparatus (Yanagi; Abstract).
	Yang- Yanagi does not teach a processor electrically connected to the communication circuitry and the memory, in response to receiving the information from the first server, request a key code containing identification information of each of the plurality of the peripheral devices, and group identification information of the plurality of the peripheral devices, wherein the group identification information contained in the key code is assigned by the first server and transmitted to each of the plurality of the peripheral devices, receive the key code from the first server, and broadcast the group identification information of the plurality of the peripheral devices contained in the key code to search for the plurality of the peripheral devices via the communication circuitry.
	However, in an analogous art, Ito teaches an electronic device (terminal-Fig. 5) comprising:
	a processor (CPU 501-Fig. 5) electrically connected to the communication circuitry (I/F 505-Fig. 5) and the memory (502-Fig. 5) (see Fig. 5; [0090]; [0095]),
	in response to receiving the information (authentication request) from the first server (101)( [0122], server 101 transmits an authentication request to user terminal in response to receiving an acquisition request for pairing information and receives authentication information from the user terminal.), request a key code (pairing information/key) containing identification information (address) of each of the plurality of the peripheral devices (104-Mj-plural-[0079]; [0082]) ( [0068], Fig. 2, (6)-The user terminal 103 transmits an acquisition request for pairing information {key-[0064]; [0100]} of the detected peripheral device 104 to the management server 101. The acquisition request for the pairing information, includes the address of the detected peripheral device 104.), and group (pair) identification information (address) of the plurality of the peripheral devices (104- Mj-plural-[0079]; [0082]) ( [0110], the pairing information {key-[0064]; [0100]}, includes the device address of the paired peripheral device Mj.) (Hence the terminal 102 requests a key code containing address of 104 and group address of 104, to the server.), wherein the group (pair) identification information (address) contained in the key code (pairing information/key)( [0110], the pairing information {key-[0064]; [0100]}, includes the device address of the paired peripheral device Mj.) is assigned by the first server(101) and transmitted to each of the plurality of the peripheral devices(104- Mj-plural-[0079]; [0082])( [0080], server 101 manages pairing information{key-[0064]; [0100]} generated by pairing processes between a terminal apparatus Ti and a peripheral device Mj. ), 
	receive the key code from the first server (101)( [0069], Fig. 2, (7)- The management server 101, when receiving the acquisition request for the pairing information{key-[0064]; [0100]}, transmits to the user terminal 103, the pairing information. So the terminal 103 receives the key code from server.), and 
	broadcast the group (pair) identification information of the plurality of the peripheral devices (104- Mj-plural-[0079]; [0082]) contained in the key code (pairing information/key)( [0110], the pairing information {key-[0064]; [0100]}, includes the device address of the paired peripheral device Mj.) to search for the plurality of the peripheral devices(104- Mj-plural-[0079]; [0082]) via the communication circuitry(1005-Fig. 10)( [0073],Fig. 2,(11)- The user terminal 103{via 1005-see [0146]}, performs data communication with the detected peripheral device 104 on the basis of the pairing information{key-[0064]; [0100]} received from the management server 101.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ito and apply them on the teaching of Yang- Yanagi to provide the ability to perform pairing of terminal device and peripheral device efficiently is effective. The troublesome pairing operation by a user is omitted and decline in operating efficiency is prevented (Ito; [0350]; [0351]).
	Yang- Yanagi- Ito does not teach wherein the key code is generated by a second server in response to a request from the first server,
	However, in an analogous art, Zerr teaches wherein the key code (code) is generated by a second server (server 124-Fig. 1) in response to a request from the first server (server 132-Fig. 1) ([0035], In response to receiving a request {server 124 receives request from server 132-see [0034]} at the server system 104, a pairing code is generated; wherein application 244 of server 124 can operate to generate a temporary code or pairing {i.e. grouping} code that is associated with the transaction identifier {of one or more output devices 136-see [0032]} provided with the request,) (Hence 124 generates a key code that contains ID and pairing ID of output devices 136, in response to a request from 132.),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zerr and apply them on the teaching of Yang- Yanag-Ito to provide method for applying user preferences associated with a mobile device to a paired output device are disclosed; wherein the user with a consistent user experience across different local client systems and output devices (Zerr; [0002];[0005]).

Regarding claim 10, Yang teaches a method for performing communication connection in an electronic device (terminal device 10-Fig. 1; [0044]), the method comprising:
	storing identification information of an access point (AP apparatus 30-Fig. 1) ( [0081], identification number of access point device 30 is stored in first terminal device 10.) and account information for connecting to a first server (server device 20/23-Fig. 1)  in a memory of the electronic device (terminal device 10 has a memory to store-[0065]) ( [0066], first terminal device 10 generates network setting information and Can be saved/stored; Wherein the network setting information includes information on a user account registered in third server device 23{i.e. 20-see [0067]}.);
	searching for each of a plurality of peripheral devices (home appliance 40, 40a-Fig. 1; [0002]; [0040]) around the electronic device (10-Fig. 1) via a communication circuitry of the electronic device (terminal device 10 includes communication module-[0044]) ( [0008], terminal device 10 {i.e. processor} is searching for a home appliance set in a state capable of communicating {via communication module of 10-see [0044]} with the terminal device;);
	connecting the electronic device (10-Fig.1) to each of the plurality of  found peripheral devices (40, 40a-Fig.1)( the home appliance and the terminal device are interconnected-see [0006], Fig. 1; [0040]); 
transmitting the identification information (number) of the access point (30)( [0081];[0006], terminal device transmits the identification number of the access point device to the home appliance) and the account information to each of the plurality of the connected peripheral device (40, 40a-Fig.1; [0040])( [0066], terminal device 10 transmits network setting information { user account registered in third server device 23/20} to the home appliances 40.), wherein the identification information (number) ( [0006], home appliance receives identification number of AP from terminal device.) and the account information ( [0066], home appliances 40 receives network setting information { user account registered in third server device 23/20}, from terminal device 10.) is used to establish a connection between the first server (20/23-Fig. 1) and each of the plurality of the connected peripheral devices( 40, 40a- Fig. 1; [0040]) connect through the access point (AP 30-Fig. 1) ( [0006], the home appliance is connected to the AP based on the received identification number, from terminal device, and [0066], the home appliances 40 access the third server device 23 through the access point device 30 and perform an authentication procedure using the user account of the network setting information {user account registered in third server device 23/20}; [0040].) (Hence the identification number of AP and the account information for server is used to establish a connection between the server and each of home appliances connect through the AP.), 
	Yang does not teach receiving, from the first server, information indicating that the connection between the first server and each of the plurality of the peripheral devices through the access point is broken,
However, in an analogous art, Yanagi teaches receiving, from the first server (2-Fig. 1), information indicating that the connection between the first server (2-Fig. 1) and each of the plurality of the peripheral devices (70a, 70b & 72-Fig. 1) ([0025]; [0026]) through the access point is broken (disconnected) ([0052], Step S37-the server 2 disconnects communication between the peripheral device; Then, Step S38-the server 2 transmits an "OK_ DISCONNECTED" message (the message indicating that the disconnection has been succeeded) to the identified terminal.), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yanagi and apply them on the teaching of Yang to provide apparatus (server) effectively reserves the access right from one of the terminals on the network to the peripheral devices that are not connected to the apparatus (Yanagi; Abstract).
	Yang- Yanagi does not teach in response to receiving the information from the first server, requesting a key code containing identification information of each of the plurality of the peripheral devices, and group identification information of the plurality of the peripheral devices, wherein the group identification information contained in the key code is assigned by the first server and transmitted to each of the plurality of the peripheral devices, receiving the key code from the first server, and broadcasting the group identification information of the plurality of the peripheral devices contained in the key code to search for the plurality of the peripheral devices via the communication circuitry.
	However, in an analogous art, Ito teaches in response to receiving the information (authentication request) from the first server (101)( [0122], server 101 transmits an authentication request to user terminal in response to receiving an acquisition request for pairing information and receives authentication information from the user terminal.), requesting a key code (pairing information/key) containing identification information (address) of each of the plurality of the peripheral devices (104-Mj-plural-[0079]; [0082]) ( [0068], Fig. 2, (6)-The user terminal 103 transmits an acquisition request for pairing information {key-[0064]; [0100]} of the detected peripheral device 104 to the management server 101. The acquisition request for the pairing information, includes the address of the detected peripheral device 104.), and group (pair) identification information (address) of the plurality of the peripheral devices (104- Mj-plural-[0079]; [0082]) ( [0110], the pairing information {key-[0064]; [0100]}, includes the device address of the paired peripheral device Mj.) (Hence the terminal 102 requests a key code containing address of 104 and group address of 104, to the server.), wherein the group (pair) identification information (address) contained in the key code (pairing information/key)( [0110], the pairing information {key-[0064]; [0100]}, includes the device address of the paired peripheral device Mj.) is assigned by the first server(101) and transmitted to each of the plurality of the peripheral devices(104- Mj-plural-[0079]; [0082])( [0080], server 101 manages pairing information{key-[0064]; [0100]} generated by pairing processes between a terminal apparatus Ti and a peripheral device Mj. ), 
	receiving the key code from the first server (101)( [0069], Fig. 2, (7)- The management server 101, when receiving the acquisition request for the pairing information{key-[0064]; [0100]}, transmits to the user terminal 103, the pairing information. So the terminal 103 receives the key code from server.), and 
	broadcasting the group (pair) identification information of the plurality of the peripheral devices (104- Mj-plural-[0079]; [0082]) contained in the key code (pairing information/key)( [0110], the pairing information {key-[0064]; [0100]}, includes the device address of the paired peripheral device Mj.) to search for the plurality of the peripheral devices(104- Mj-plural-[0079]; [0082]) via the communication circuitry(1005-Fig. 10)( [0073],Fig. 2,(11)- The user terminal 103{via 1005-see [0146]}, performs data communication with the detected peripheral device 104 on the basis of the pairing information{key-[0064]; [0100]} received from the management server 101.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ito and apply them on the teaching of Yang- Yanagi to provide the ability to perform pairing of terminal device and peripheral device efficiently is effective. The troublesome pairing operation by a user is omitted and decline in operating efficiency is prevented (Ito; [0350]; [0351]).
	Yang- Yanagi- Ito does not teach wherein the key code is generated by a second server in response to a request from the first server,
	However, in an analogous art, Zerr teaches wherein the key code (code) is generated by a second server (server 124-Fig. 1) in response to a request from the first server (server 132-Fig. 1) ([0035], In response to receiving a request {server 124 receives request from server 132-see [0034]} at the server system 104, a pairing code is generated; wherein application 244 of server 124 can operate to generate a temporary code or pairing {i.e. grouping} code that is associated with the transaction identifier {of one or more output devices 136-see [0032]} provided with the request,) (Hence 124 generates a key code that contains ID and pairing ID of output devices 136, in response to a request from 132.),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zerr and apply them on the teaching of Yang- Yanag-Ito to provide method for applying user preferences associated with a mobile device to a paired output device are disclosed; wherein the user with a consistent user experience across different local client systems and output devices (Zerr; [0002];[0005]).

7.   Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Kristiansson (US 2012/0317317 A1), in view of Yanagi (US 2009/0006656 A1), in view of Ito (US 2017/0231022 A1) {also patented as US 10362613 B2}, in view of Zerr (US 2012/0322384 A1).

Regarding claim 7, Yang teaches a peripheral device (home appliance 40-Fig. 1; [0002]) comprising:
	a memory (home appliance has memory-[0003]);
	a communication circuitry configured to communicate with an electronic device (terminal device 10-Fig. 1; [0044]) and an access point (AP apparatus 30-Fig. 1) ( [0050], communication module of home appliance, communicates with terminal 10 and the access point device 30. ); and
	wherein the processor (home appliance includes processor-[0050]) is configured to:
	receive identification information (number) of the access point (AP 30), and account information from the electronic device (10)( [0081];[0006], terminal device transmits identification number of AP and authentication key of AP to the home appliance & [0066], home appliances 40 receives network setting information { user account registered in third server device 23/20}, from terminal device 10.), 
connect to the access point (AP 30) based on the identification information (number) of the access point (AP 30) ( [0006], the home appliance is connected to the AP based on the received identification number and the authentication key of the AP.), 
establish a connection between a first server (20/23-Fig. 1) and the peripheral device (40) connect through the access point (30), using the identification information(number) of the access point (30) and the account information ([0006], home appliance receives identification number of AP from terminal device, & [0066], home appliances 40 receives network setting information { user account registered in third server device 23/20}, from terminal device 10.) [0006], the home appliance is connected to the AP based on the received identification number, from terminal device, and [0066], the home appliances 40 access the third server device 23 through the access point device 30 and perform an authentication procedure using the user account of the network setting information { user account registered in third server device 23/20}; [0040].) (Hence the identification number of AP and the account information for server is used to establish a connection between the server and each of home appliances connect through the AP.), 
	Yang does not teach a processor electrically connected to the communication circuitry and the memory.
	However, in an analogous art, Kristiansson teaches a device (device 110/300-Fig. 1, 3) comprising:	
	a processor(305-Fig. 3) electrically connected to the communication circuitry(335-Fig. 3) and the memory(310-Fig. 3)( (see Fig. 3; [0044]),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kristiansson and apply them on the teaching of Yang to provide electronic device upon detection of the peripheral device to facilitate the establishment of a connection with the peripheral device, thus improving user experience in using an electronic device (Kristiansson; [0035]).
	Yang- Kristiansson does not teach after the connection between the first server and the peripheral device is broken,
However, in an analogous art, Yanagi teaches the connection between the first server (2-Fig. 1) and the peripheral device (70a, 70b & 72-Fig. 1) ([0025]; [0026]) is broken (disconnected) ([0052], Step S37-the server 2 disconnects communication between the peripheral device; Then, Step S38-the server 2 transmits an "OK_ DISCONNECTED" message (the message indicating that the disconnection has been succeeded) to the identified terminal.), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yanagi and apply them on the teaching of Yang- Kristiansson to provide apparatus (server) effectively reserves the access right from one of the terminals on the network to the peripheral devices that are not connected to the apparatus (Yanagi; Abstract).
	Yang- Kristiansson- Yanagi does not teach receive, from the first server, a key code containing identification information of the peripheral device, and group identification information of the peripheral device, wherein the group identification information contained in the key code is assigned by the first server to a plurality of peripheral devices including the peripheral device which have connections between the first server and the plurality of peripheral devices through the access point, receive a broadcast including the group identification information, and after receiving the broadcast, establish another connection between the server and the peripheral device through another access point. 
	However, in an analogous art, Ito teaches receive, from the first server, a key code (pairing information/key) containing identification information(address) of the peripheral device(104), and group (pair) identification information(address) of the peripheral device (104)( ( [0110], the pairing information {key-[0064]; [0100]}, includes the device address of the paired peripheral device Mj.)( [0069], Fig. 2, (7)- The management server 101, when receiving the acquisition request for the pairing information{key-[0064]; [0100]}, transmits to the user terminal 103, the pairing information;), wherein the group (pair) identification information(address) contained in the key code (pairing information/key) is assigned by the server to a plurality of peripheral devices(104- Mj-plural-[0079]; [0082]) including the peripheral device which have connections between the first server and the plurality of peripheral devices through the access point ([0080], server 101 manages pairing information{key-[0064]; [0100]} generated by pairing processes between a terminal apparatus Ti and a peripheral device Mj.), 
	receive a broadcast including the group (pair) identification information(address)( [0073],Fig. 2,(11)- The user terminal 103, performs data communication with the detected peripheral device 104 on the basis of the pairing information{key-[0064]; [0100]} received from the management server 101.), and
	after receiving the broadcast ([0073],Fig. 2,(11)), establish another connection between the server and the peripheral device through another access point([0043];[0204]; obvious they can establish another connection.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ito and apply them on the teaching of Yang- Kristiansson- Yanagi to provide the ability to perform pairing of terminal device and peripheral device efficiently is effective. The troublesome pairing operation by a user is omitted and decline in operating efficiency is prevented (Ito; [0350]; [0351]).
	Yang- Kristiansson- Yanagi- Ito does not teach wherein the key code is generated by a second server in response to a request from the first server,
	However, in an analogous art, Zerr teaches wherein the key code (code) is generated by a second server (server 124-Fig. 1) in response to a request from the first server (server 132-Fig. 1) ([0035], In response to receiving a request {server 124 receives request from server 132-see [0034]} at the server system 104, a pairing code is generated; wherein application 244 of server 124 can operate to generate a temporary code or pairing {i.e. grouping} code that is associated with the transaction identifier {of one or more output devices 136-see [0032]} provided with the request,) (Hence 124 generates a key code that contains ID and pairing ID of output devices 136, in response to a request from 132.),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zerr and apply them on the teaching of Yang- Kristiansson- Yanag-Ito to provide method for applying user preferences associated with a mobile device to a paired output device are disclosed; wherein the user with a consistent user experience across different local client systems and output devices (Zerr; [0002];[0005]).
8.   Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Yanagi (US 2009/0006656 A1), in view of Ito (US 2017/0231022 A1) {also patented as US 10362613 B2}, in view of Zerr (US 2012/0322384 A1), further in view of Sethi (US 2018/0139202 A1).

Regarding claims 3 and 12, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang- Yanagi-Ito- Zerr does not teach wherein the identification information of the access point includes at least one of an SSID and a password of the access point.
	However, in an analogous art, Sethi teaches wherein the identification information of the access point includes at least one of an SSID and a password of the access point (AP) ([0082], SSID and password of AP 110.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Sethi and apply them on the teaching of Yang- Yanagi-Ito- Zerr to provide efficient and convenient way to access secured wireless networks and improving user experience (Sethi; [0051]).

9.   Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Yanagi (US 2009/0006656 A1), in view of Ito (US 2017/0231022 A1) {also patented as US 10362613 B2}, in view of Zerr (US 2012/0322384 A1), further in view of Kim (US 2014/0173069 A1).

Regarding claims 4 and 13, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang- Yanagi-Ito- Zerr does not teach wherein the identification information of the each of the peripheral devices includes at least one of an SSID and a password of a respective one of the plurality of the peripheral devices.
	However, in an analogous art, Kim teaches wherein the identification information of the each of the peripheral devices includes at least one of an SSID and a password of a respective one of the plurality the peripheral devices (120-Fig. 1; [0005]) ([0116], SSID and password of the peripheral device 120.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim and apply them on the teaching of Yang-Yanagi-Ito- Zerr to provide method, a device, and a system for easily storing device information regarding a peripheral device connected to a user device (Kim; [0007]).

10.   Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Yanagi (US 2009/0006656 A1), in view of Ito (US 2017/0231022 A1) {also patented as US 10362613 B2}, in view of Zerr (US 2012/0322384 A1), further in view of Wang (US 2019/0182663 A1).

Regarding claims 5 and 14, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang- Yanagi-Ito- Zerr does not teach wherein the electronic device uses the key code as an SSID and a password of the electronic device.
	However, in an analogous art, Wang teaches wherein the electronic device (device B) uses the key code (key) as an SSID and a password of the electronic device ( [0078], The primary router A uses the received public key of B {SSID and password of device B-[0070];[0069] } to encrypt the SSID and the password of the primary router A and sends encrypted data to the device B; then [0079], The device B uses its private key to decrypt the encrypted data, to obtain the SSID and the password of the primary router A, and uses the SSID and the password of the primary router A to connect to the primary router A.)(Hence device B uses the key code contains identification information of the primary router as an SSID and password of the device.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them on the teaching of Yang- Yanagi -Ito- Zerr to improve efficiency and reliability of networking between devices (Wang; [0015]).

Regarding claim 6, Yang teaches transmit identification information of another access point different from the access point ([0081];[0006], terminal device transmits the identification number of the access point device to the home appliance. It is obvious skill in the art, terminal can transmit Id of another access point, if there is any.) and the account information to the plurality of peripheral devices (40, 40a-Fig. 1; [0002]; [0040]) ([0066], terminal device 10 transmits network setting information { user account registered in third server device 23/20} to the home appliances.).
	Yang- Yanagi- Zerr -Wang does not teach wherein the processor is configured to: connect to the plurality of peripheral devices based on the key code; and
	However, in an analogous art, Ito teaches wherein the processor (1005 of terminal-Fig. 10) is configured to: 
	connect to the plurality of peripheral devices (104- Mj-plural-[0079]; [0082]) based on the key code (pairing information/key) ([0073], Fig. 2, (11)- The user terminal 103 performs data communication with the detected peripheral device 104 on the basis of the pairing information{key-[0064]; [0100]} received from the management server 101) and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ito and apply them on the teaching of Yang- Yanagi- Zerr -Wang to provide the ability to perform pairing of terminal device and peripheral device efficiently is effective. The troublesome pairing operation by a user is omitted and decline in operating efficiency is prevented (Ito; [0350]; [0351]).

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415